DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/22 has been entered.




Response to Arguments

The instant arguments are moot in view of the new grounds of rejection necessitated by applicants amended claim scope.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims  1, 3-6,  10, 12, 14, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  
IDS NPL: "Satellite Spoofing Identification Method Based on Radio Frequency Feature Extraction" hereinafter npl2 
in view of  Wu et al (US 2005/0047536 hereinafter Wu)
in further view of  Porras et al (US 2007/0025245 hereinafter Porras)

 



As to claim 1,   
npl2 discloses a spoofing detection device, comprising: 
an antenna pg 5 section 4.1 front end RF module in view of  Fig 3
configured to receive a signal pg 5 section 4.1 satellite signals
from wireless communication; pg 1 Abstract  satellite communication

a processor pg 5 section 4.1 Intel Core i7-4790
configured to extract pg 5 section 4.1 to extract spatial RF fingerprint feature
at least one feature pg 5 section 4.1 fingerprint feature
of the received signal; pg 5 section 4.1 satellite signals

wherein the extracted feature   pg 5 section 4.1 fingerprint feature
from the received signal pg 5 section 4.1 satellite signals
[[includes a first non-ideality;]]

a storage 
pg 5 section 4.1 sent to the computer 
configured to store 
pg 5 section 4.1 sent to the computer
in view of  pg 7 section 4.3  the normal satellite signals in the current space are trained
a local signal feature;
pg 7 section 4.3  the normal the special RF fingerprint feature of normal state
in view of  pg 7 section 4.3  the normal satellite signals
		wherein the local signal feature
pg 7 section 4.3  the normal the special RF fingerprint feature of normal state
in view of  pg 7 section 4.3  the normal satellite signals
		[[includes a second non-ideality;]]

a detection circuit 
pg 5 section 4.1 USRP running on the processor w Ubuntu 14.04, radio platform, and 
Matlab and  Motorola's M12M platform
[[configured to ]]
compare pg 7 section 4.3  by comparing
the extracted feature from the received signal 
pg 5 section 4.1 to extract spatial RF fingerprint feature
and the local signal feature, 
pg 7 section 4.3  the normal the special RF fingerprint feature of normal state
in view of  pg 7 section 4.3  the normal satellite signals

wherein the detection circuit 
pg 5 section 4.1 USRP running on the processor w Ubuntu 14.04, radio platform, and 
Matlab
[[is configured ]]
to decide whether the signal is a spoofed signal 
pg 7 section 4.3  determine whether there is a spoofing signal
based on a result of comparison between the extracted feature from the received signal and the local signal feature,
pg 7 section 4.3  by comparing with the normal the special RF fingerprint feature of 
normal state, we can determine whether there is a spoofing signal

wherein the comparison between the extracted feature and the received signal and the local signal feature comprises a comparison [[of the first non-ideality with the second non-ideality.]]


Before the effective filing date, it would have been obvious to a person having ordinary skill in the art  that the Experimental System shown in Fig 3 of page 5 including USRP and Matlab is used to implement the comparison and determination steps of section 4.3 found on page 7 as suggested in section 4.3 experimental result corresponding to the Experimental System shown in Fig 3.    As such, npl2 teaches:

a detection circuit configured to compare the extracted feature from the received signal and the local signal feature

wherein the detection circuit is configured to decide whether the signal is a spoofed signal based on a result of comparison between the extracted feature from the received signal and the local signal feature

npl2 does not disclose
wherein the extracted feature from the received signal includes a first non-ideality;
	 
Wu teaches
	wherein the extracted feature from the received signal includes a first non-ideality;
		[0080]  receiver noise is signal dependent and is produced by many non-idealities

	wherein the first non-ideality comprises quadrature skew
		[0024] quadrature skew is a degenerate form of I/Q channel mis-match
		in view of  [0080] non-idealities such as I/Q imbalances (mismatch)

neither npl2 nor Wu teaches 
wherein the local signal feature includes a second non-ideality;
wherein the comparison comprises a comparison of the quadrature skew of the first non-ideality with the quadrature skew of the second non-ideality

Porras teaches
wherein the local signal feature  Fig 2 212 stored fingerprints
includes a second non-ideality;
	[0026] quadrature skew error
	in view of  [0030] fingerprint comprises a collection of at least one of the extracted RF signal 
characteristics

wherein the comparison comprises a comparison Fig 2 212 Compare
of the quadrature skew of the first non-ideality  
Fig 1 106 extracted signal characteristics 
in view of [0026] quadrature skew error
with the quadrature skew of the second non-ideality 
Fig 2 212 Compare to stored fingerprints
in view of  [0030] fingerprint comprises a collection of at least one of the extracted RF signal 
characteristics
		see also [0061] fingerprint model comprises categorical measurements   as per Fig 4   and [0063]


Before the effective filing date, it would have been obvious to a person having ordinary skill in the art  to combine the cited features of npl2 and Wu as elements previously known in the art, the combination yielding predictable results.
For example, npl2 is directed towards Satellite Spoofing associated with signals transmitted from satellites (see Title/Abstract). These signals may be RF signals (see section 4.3)  Wu teaches in [0005] that transceivers, being analog usually have imperfections that result in an imperfect mismatch between I and Q resulting in a visible distortion.  Wu is also concerned with RF signals (see [0027] and [0074])  Wu may provide an improvement to npl2 as describe by Wu[0081] the present inventions provides for receiver I/Q mismatch calibration.

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art  to combine the cited features of npl2, Wu and Porras as elements previously known in the art, the combination yielding predictable results.

For example, 
npl2 is directed towards Satellite Spoofing associated with signals transmitted from satellites (see Title/Abstract). These signals may be RF signals (see section 4.3)  

Wu teaches in [0005] that transceivers, being analog usually have imperfections that result in an imperfect mismatch between I and Q resulting in a visible distortion.  Wu is also concerned with RF signals (see [0027] and [0074])  Wu may provide an improvement to npl2 as describe by Wu[0081] the present inventions provides for receiver I/Q mismatch calibration.  .  Wu clarifies that quadrature skew is a non-ideality to facilitate arriving at the claimed invention.

Porras teaches that non-idealities may be used to generate fingerprints that may be used to determine the authenticity of a transmitter (see Abstract)  in order to determine if the transmitting device should be authorized see Fig 2 214.  As npl2 is directed to a very similar technique of generating fingerprints to detect spoofing attacks, the improvements provided by Porras which amount to using one or more characteristics of the received signal to create a fingerprint model for the authenticity check may be incorporated into npl2 to realize the benefits outlined by Porras  see  Fig 4 fingerprint model and [0030], [0032], and [0061]-[0063] wherein a similarity score is used to determine the authenticity by comparison of multiple RF fingerprint components such as those shown in Fig 4, the combination of npl2 modified by Porras (as well as Wu)  providing for a robust spoofing detection algorithm such as shown by Porras in Fig 3 to arrive at the claimed invention.



As to claim 3,   
npl2 discloses wherein the processor is configured to extract the at least one feature 
from a physical layer of the signal. 	
see  Abstract extracted from the actual satellite signal in view of physical layer security 
         technique

As to claim 4,   
npl2 discloses wherein the signal includes in-phase (I) and in-quadrature (Q) components. 
see pg 3 section 3.2  I/Q signals
in view of pg 4  Fig 1 which is a scatter plot of the satellite signals w X axis of I and a Y axis of Q

As to claim 6,   
npl2 teaches wherein the spoofing detection device verifies the signal as genuine signal when the extracted feature from the received signal matches with the local signal feature.


Before the effective filing date, it would have been obvious to a person having ordinary skill in the art  that the comparison to determine a spoofing signal found pg 7 section 4.3  yields a determination that the signal is either spoofed or reliable because  the broadest reasonable interpretation of the claim language includes a reliable signal as one  being determined not to be a spoofed signal.    As such, npl2 teaches:

verifies the signal as reliable signal when the extracted feature from the received signal matches with the local signal feature.
	
in view of pg 7 section 4.3  by comparing with the normal the special RF fingerprint 
feature of normal state, we can determine whether there is a spoofing signal

in further view of  pg 6 section 4.2   after receiving normal signals for a period of time, a 
stable spatial RF fingerprint will be formed….there will be differences in spatial  RF fingerprint upon the appearance of spoofing signals.


Claim 10 is  rejected on the basis previously presented in the rejection of claim 1.
 
Claim 12 is  rejected on the basis previously presented in the rejection of claim 4.
 
Claim 14 is  rejected on the basis previously presented in the rejection of claim 6.

Claim 18 is  rejected on the basis previously presented in the rejection of claim 1 because an offset includes amplitude information.

Claim 19 is  rejected on the basis previously presented in the rejection of claim 1 because an offset includes amplitude information.




Claims  2 and 11  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  npl2, in view of Wu, in view of Porras, and in view of K HOURY et al (US 2018/0254046 hereinafter Khoury).


As to claim 2,   
neither npl2, Wu and Porras teaches 
wherein the spoofing detection device alarms when the received signal is decided as a spoofed signal.
.
	Khoury teaches
[0048 ]wherein the spoofing detection device alarms when the received signal is decided as a spoofed signal.

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art  to combine the cited features of npl2, Wu and Porras with those of Khoury as elements previously known in the art, the combination yielding predictable results.
For example, npl2 is directed towards Satellite Spoofing associated with signals transmitted from satellites (see Title/Abstract).   
As such, the teaching of Khoury, which is to provide an alert when spoofing is detected, may be applied to the combination of npl2, Wu and Porras as an improvement and to arrive at the claimed invention because:
npl2 is directed to the detection of spoofed satellite signals.  
Wu clarifies that quadrature skew is a non-ideality.  
whereas Porras teaches an advanced method of determining the authenticity of a transmitter by analyzing multiple non-idealities within an RF signal
Khoury, therefore, improves the above contributions by providing the spoofing alert when spoofing is detected.
	

Claim 11 is rejected on the basis previously presented in the rejection of claim 2.
Claims  7-9 and 15-17  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  npl2, in view of Wu, in view of Porras, and in view of  Carmack et al ( US 9849978 hereinafter Carmack) 

 As to claim 7-9  , npl2 teaches all the subject matter pointed out in the above 103 rejection of parent claim 1.
As to claim 15-17  , npl2 teaches all the subject matter pointed out in the above 103 rejection of parent claim 10.



As to claim 7,
neither npl2, Wu and Porras teaches 
wherein the spoofing detection device is configured to be equipped on an aircraft

Carmack teaches
wherein the spoofing detection device is configured to be equipped on an aircraft
		Fig 3 302
		in view of  C9 19 and  C10 4-52

		
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of npl2 and Carmack as elements known in the prior art combined to yield predictable results.  For example, npl2 discloses detection of satellite signal spoofing.  Likewise in Fig 1,  Carmack teaches that drone 110 is attacked by ground source 150 spoofing GPS data from satellite 140. 

npl2 discloses a laboratory system for determining when satellites are spoofed, however in view of Carmack who teaches that drones may be attacked and that drones may detect and thwart spoofing attacks using on-board electronics 302, it would be obvious to combine npl2 and Carmack to allow Carmack to incorporate the advantageous features of npl2 into electronic systems 302.


Claims 8, 9, and 15-17 are rejected on the basis previously presented in the rejection of claim 7.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cordelia Zecher can be reached on 571 272 7771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2431